UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter period ended:June 30, 2007 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-13754 MAXUS REALTY TRUST, INC. (Exact name of small business issuer as specified in its charter) Missouri 43-1339136 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 104 Armour, North Kansas City, Missouri 64116 (Address of principal executive offices) (816) 303-4500 (Issuer's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and(2) has been subject to such filing requirements for the past 90 days. Yes xNo ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨No x State the number of shares outstanding of the Trust’s sole class of common equity, $1.00 par value common stock, as of June 30, 2007: 1,406,065. Transitional Small Business Disclosure Format (check one):Yes ¨No x - 1 - INDEX Page PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS: Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 10 ITEM 3. CONTROLS AND PROCEDURES 18 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 18 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 19 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 19 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 19 ITEM 5. OTHER INFORMATION 20 ITEM 6. EXHIBITS 20 SIGNATURES 21 EXHIBIT INDEX 22 - 2 - PART I –
